21-30071-hcm Doc#36 Filed 03/23/21 Entered 03/23/21 13:14:12 Main Document Pg 1 of 4




                             THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       EL PASO DIVISION

    IN RE:                                           §
                                                     §                CASE NO 21-30071
    THE GATEWAY VENTURES, LLC,                       §
                                                     §
                                                     §
             Debtor.                                 §

                       CERTIFICATE OF SERVICE (RE: DOCKET NO. 32)
   The undersigned certifies that the Amended Motion to Employ Weycer, Kaplan, Pulaski & Zuber,
   P.C. as Attorneys for the Debtor (Docket No. 32) was served March 18, 2021 by the means and
   to the parties listed below.


       Exhibit               Means of Service                              Parties

         001           ECF notification                   All registered ECF users.

         002           Regular paper mail                 All parties on matrix download from
                                                          PACER



   Dated: March 23, 2021                    Respectfully submitted:

                                            WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                            By:       /s/ Jeff Carruth
                                                  JEFF CARRUTH (TX SBN:. 24001846)
                                                  3030 Matlock Rd., Suite 201
                                                  Arlington, Texas 76105
                                                  Telephone: (713) 341-1158
                                                  Fax: (866) 666-5322
                                                  E-mail: jcarruth@wkpz.com

                                            PROPOSED ATTORNEYS FOR
                                            THE GATEWAY VENTURES LLC
                                            DEBTOR AND DEBTOR IN POSSESSION




   CERTIFICATE OF SERVICE — Page 1                                                       1933586.DOCX
21-30071-hcm Doc#36 Filed 03/23/21 Entered 03/23/21 13:14:12 Main Document Pg 2 of 4




                                           EXHIBIT 001

   21-30071-hcm Notice will be electronically mailed to:

   Jeff Carruth on behalf of Debtor The Gateway Ventures, LLC
   jcarruth@wkpz.com, jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

   Harrel L. Davis, III on behalf of Creditor Suresh Kumar
   hdavis@eplawyers.com, vrust@eplawyers.com;vpena@eplawyers.com

   James Michael Feuille on behalf of Creditor Ashish Nayyar
   jfeu@scotthulse.com, tmar@scotthulse.com

   James Michael Feuille on behalf of Creditor Deepesh Shrestha
   jfeu@scotthulse.com, tmar@scotthulse.com

   James Michael Feuille on behalf of Creditor Rahim Noorani
   jfeu@scotthulse.com, tmar@scotthulse.com

   James Michael Feuille on behalf of Creditor Umesh Shrestha
   jfeu@scotthulse.com, tmar@scotthulse.com

   Ryan Little on behalf of Interested Party Union Gateway, LLC
   little@mgmsg.com, tsilva@mgmsg.com

   Clyde A. Pine, Jr. on behalf of Creditor HD Lending, LLC
   pine@mgmsg.com, clyde.pine@gmail.com

   Donald P. Stecker on behalf of Creditor City Of El Paso
   don.stecker@lgbs.com

   United States Trustee - EP12
   USTPRegion07.SN.ECF@usdoj.gov

   Eric Charles Wood on behalf of Creditor Westar Investors Group, LLC
   eric@brownfoxlaw.com, melissa@brownfoxlaw.com

   Eric Charles Wood on behalf of Creditor Saleem Makani
   eric@brownfoxlaw.com, melissa@brownfoxlaw.com

   Eric Charles Wood on behalf of Creditor Suhail Bawa
   eric@brownfoxlaw.com, melissa@brownfoxlaw.com




   CERTIFICATE OF SERVICE — Page 2                                        1933586.DOCX
21-30071-hcm Doc#36 Filed 03/23/21 Entered 03/23/21 13:14:12 Main Document Pg 3 of 4




                                     EXHIBIT 002




   CERTIFICATE OF SERVICE — Page 1                                       1933586.DOCX
21-30071-hcm Doc#36 Filed 03/23/21 Entered 03/23/21 13:14:12 Main Document Pg 4 of 4




   CERTIFICATE OF SERVICE — Page 2                                       1933586.DOCX
